Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21, 23-27, 29-33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen et al. (US Patent Application Publication no. 2021/0084278) in view of Ahn et al. (US Patent Application Publication no. 2014/0168360) and Kirk et al. (US Patent Application Publication no. 2014/0204088), and further in view of Tanaka et al. (US Patent Application Publication no. 2002/0166008).

Regarding claims 21 and 33, Harviainen discloses an apparatus and method comprising: obtaining one or more patches formed from a three-dimensional scene (See [0062]); determining priority for at least one of the one or more patches (See [0062]).
It is noted that Harviainen is silent about encoding an indication of the priority into or along a bitstream.
	However, Ahn teaches encoding an indication of the priority into or along a bitstream (See Ahn [0047]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Harviainen to incorporate Ahn’s teachings to encode the indication of the priority into or along a bitstream.  The motivation for performing such a modification in Harviainen is to enhance compression efficiency by determining the priority in the bitstream.
	It is further noted the combination of Harviainen and Ahn is silent about “wherein the one or more patches correspond to two-dimensional content to reproject the three-dimensional scene, and encoding, into or along a bitstream, a one bit flat that indicates whether the at least one of the one or more patches has information related to priority.”
	However, Kirk teaches an apparatus and method comprising the steps wherein the one or more patches correspond to two-dimensional content to reproject the three-dimensional scene (See Kirk [0004]-[0005], [0032]-[0032]) and encoding, into or along a bitstream, a one bit flat that indicates whether the at least one of the one or more patches has information related to priority (See Kirk [0051], [0053] and [0056]) where the hierarchy of layering will provide the claimed “priority”.
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying  the combination of Harviainen and Ahn’s to incorporate Kirk’s teachings wherein the one or more patches correspond to two-dimensional content to reproject the three-dimensional scene, and encoding, into or along a bitstream, a one bit flat that indicates whether the at least one of the one or more patches has information related to priority.
The motivation for performing such a modification in the combination of Harviainen and Ahn is to minimize distortion in the reconstruction for a given bitrate wherein a layering ordering/priority is determined such that the position of each of the multiple depth maps is assigned.
It is finally noted that the combination of Harviainen, Ahn and Kirk is silent about wherein the one bit flag having a value equal to zero indicates that priority information is not present.
However, Tanaka teaches wherein the one bit flag having a value equal to zero indicates that priority information is not present (See Tanaka [0072], and [0076]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Harviainen, Ahn and Kirk to incorporate the teachings of Tanaka wherein the one bit flag having a value equal to zero indicates that priority information is not present.  The motivation for performing such a modification in the proposed combination of Harviainen, Ahn and Kirk is to determine when the bit flag is in an enable or disable position.

As per claims 27 and 37, the limitations of these claims have been noted in the above rejection of claims 21 and 33.  In addition, the combination of Harviainen, Ahn, Kirk and Tanaka further teaches an apparatus comprising at least one processor and at least one memory, the at least one memory stored with code thereon (See Harviainen [0026], [0031] and [0034]).

As per claim 40, most of the limitations of this claim have been noted in the above rejection of claims 21, 27, 33 and 37. 

As per claims 23-26 and 29-32, most of the limitations of these claims have been noted in the above rejection of claims 21 and 27.
	It is noted that Harviainen, Ahn, Kirk and Tanaka  is silent about encoding a second priority and using succeeding first and preceding the change to second priority.
	However, Ahn teaches encoding a second priority and using succeeding first and preceding the change to second priority (See [0057]-[0060]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Harviainen to incorporate Ahn’s teachings to encode a second priority and using succeeding first and preceding the change to second priority.  The motivation for performing such a modification in Harviainen is to enhance compression efficiency by determining the priority in the bitstream. 

6.	Claims 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Harviainen et al. (US Patent Application Publication no. 2021/0084278) in view of Ahn et al. (US Patent Application Publication no. 2014/0168360), Kirk (US Patent Application Publication no. 2014/0204088) and Tanaka et al. (US Patent Application Publication no. 2002/0166008) as applied to claims 33 and 37, and further in view of Their et al. (US Patent no. 5369735).

Regarding claims 34 and 38, most of the limitations of these claims have been noted in the above rejection of claims 33 and 37.
	It is noted that the combination of Harviainen, Ahn and Kirk is silent about decoding patches with priority as specified in the claims.
	However, Their teaches decoding patches with priority as specified in the claims (See Their col. 24, lines 45-61 and the projection is taught in col. 8, lines 5-25).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Harviainen, Ahn and Kirk  to incorporate Their’s teachings to decode patches with priority as specified in the claims.  The motivation for performing such a modification is to determine when to reconstruct the patch with the highest priority (See Their col. 25, lines 8-17).

7.	Claims 22, 28, 35 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the cited reference taken alone or in combination fails to teach or suggest determining priority of at least one or mora patches comprising examining amount of motion for that part of an object or the three-dimensional scene covered by the at least one of the one or more patches; examining amount of high frequency components in that part of the object or the three- dimensional scene covered by the at least one of the one or more patches; examining distance between a user and that part of the object or the three-dimensional scene covered by the at least one of the one or more patches; determining whether the at least one of the one or more patches covers a region of interest in the three-dimensional scene; receiving the indication of the priority from an input provided by a user; examining amount of encoding/decoding complexity of that part of the object or the three- dimensional scene covered by the at least one of the one or more patches; or examining bitrate required by encoding/decoding of that part of the object or the three- dimensional scene covered by the at least one of the one or more patches.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424